
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1317
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2010
			Mr. Lance (for
			 himself, Mr. Burgess,
			 Mrs. McMorris Rodgers,
			 Mr. Chaffetz,
			 Ms. Jenkins,
			 Mr. Garrett of New Jersey,
			 Mr. Lee of New York,
			 Mr. Boozman,
			 Mr. Cole, Mr. Hastings of Washington,
			 Mr. Hoekstra,
			 Mr. Kingston,
			 Mr. Burton of Indiana,
			 Mr. Moran of Kansas, and
			 Mr. Paul) submitted the following
			 resolution; which was referred to the Committee on Ways and Means
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the value-added tax in addition to existing Federal taxes
		  is a massive tax increase that will result in hardships for United States
		  families and job-creating small business and will stunt economic
		  recovery.
	
	
		Whereas a value-added tax (VAT) is a sales tax imposed on
			 the transfer of goods at each stage of the production or supply chain, and is
			 determined by reference to the value added by each firm in the chain;
		Whereas a VAT is a tax on the transfer of goods at each
			 stage of production;
		Whereas a VAT is hidden from the end user;
		Whereas a VAT unfairly targets low- and middle-income wage
			 earners by assessing value on every production activity and passing the cost on
			 to the consumer;
		Whereas President Barack Obama and Senior Economic Advisor
			 Paul Volcker have suggested instituting a VAT on top of income tax;
		Whereas United States taxpayers will be subject to a tax
			 increase as a result of the recently enacted health care reform legislation and
			 the expiration of the 2001 and 2003 tax cuts;
		Whereas, of the 10 major OECD nations with a VAT, only one
			 has lowered the rate since 1962;
		Whereas Denmark has increased their rate from 9 percent to
			 25 percent, Germany from 10 percent to 19 percent, and Italy from 12 percent to
			 20 percent;
		Whereas, in Europe, this heavier spending and tax burden
			 has also meant lower levels of income growth and job creation; and
		Whereas deficit reduction can be achieved by cutting
			 wasteful spending, promoting policies for job creation, and expanding
			 opportunities for small business: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that a value-added tax in addition to existing Federal taxes is
			 a massive tax increase that will result in hardships for United States families
			 and job-creating small business and will stunt economic recovery.
		
